Citation Nr: 0825473	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-35 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as a result of exposure to herbicides.

2. Entitlement to service connection for basal cell carcinoma 
of the left parietal scalp, to include as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968, including service in Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim.
 
Since the last supplemental statement of the case, the 
veteran submitted medical literature and several copies of 
personal statements.  No waiver of RO consideration of this 
evidence was submitted.  However, this evidence is 
duplicative of evidence already associated with the claims 
file.  As such, appellate review can proceed.  See 38 C.F.R. 
§ 20.1304 (2007).

The veteran's claim has previously been treated as one for a 
single skin disorder.  However, the Board finds that the 
claim is better characterized as one for service connection 
for two separate skin disorders, as described on the title 
page of this decision.


FINDINGS OF FACT

1.  The veteran was exposed to herbicides in service, and the 
weight of the competent medical evidence shows a currently 
diagnosed disability of chloracne or other acneform disease 
consistent with chloracne.

2.  Basal cell carcinoma was not shown in service or for many 
years after service and is not shown to be related to service 
or an event of service origin.




CONCLUSIONS OF LAW

1.  The criteria for service connection for chloracne as due 
to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 
1116, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  Basal cell carcinoma was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that chloracne and basal cell carcinoma 
are due to herbicide exposure during his service in Vietnam.

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private and VA treatment records.  The veteran 
was not afforded a VA medical examination.  However, the 
Board finds that no such examination is necessary, as there 
is no evidence the veteran was treated for basal cell 
carcinoma in service or until over thirty years after 
service, and there is no evidence of a medical nexus between 
the current basal cell carcinoma and service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a 
medical examination when it is necessary to decide the 
claim).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  Service 
connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  38 
C.F.R. § 3.303, see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1).  Even if a veteran does 
not have a disease listed at 38 C.F.R. § 3.309(e), he or she 
is presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, chronic lymphocytic leukemia (CLL), multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda (PCT), 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), certain soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), and Type II diabetes mellitus.  38 C.F.R. § 
3.309(e) (2007); see also 68 Fed. Reg. 59,540-42 (Oct. 16, 
2003).  The record reflects that the veteran served in the 
Republic of Vietnam in 1966 and 1967.  Thus, he is presumed 
to have been exposed to herbicides during service. 
 
The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992). 

1.  Chloracne
 
On the question of current disability of chloracne, a private 
provider diagnosed chloracne in June 2006 after an 
examination of the veteran.  The examiner noted a pitting 
consistent with a history of acne present to the face, neck 
and back.  There were large pores with multiple closed 
comedos and a shiny greasy appearance about the facial area 
consistent with a diagnosis of chloracne.  The record shows 
that the veteran served in Vietnam and his exposure to 
herbicides is presumed.  Further, he has reported that he 
first noticed problems with his skin while stationed in 
Germany in 1968, and that his skin problems worsened after 
service.  

The Board finds that the weight of the competent evidence 
indicates that the veteran has a currently diagnosed 
disability of chloracne or other acneform disease consistent 
with chloracne.  There is nothing in the file to persuade the 
Board that the veteran is untruthful when reporting the 
problems with his skin in 1968 at the time of his discharge, 
and following service.  The Board notes that the presumptive 
regulation at 38 C.F.R. § 3.309(e) provides that service 
connection may be presumed for "chloracne or other acneform 
disease consistent with chloracne."  Resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran currently has chloracne or other acneform disease 
consistent with chloracne., and that the criteria for service 
connection for chloracne as due to exposure to herbicides 
have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102. 

2.  Basal Cell Carcinoma

The record shows that the veteran was diagnosed with basal 
cell carcinoma in June 2005.  The lesion was removed.  Basal 
cell carcinoma is not one of the presumptive diseases listed 
in 38 C.F.R. § 3.307(d); as such, service connection for 
basal cell carcinoma may not be considered on a presumptive 
basis.  The veteran has submitted internet medical research 
to support his claim.  One article refers to an increased 
cancer risk for Vietnam veterans who did not spray Agent 
Orange.  This article does not address basal cell carcinoma 
and is considered to be of no value in making this decision.  
The other article submitted refers to soft tissue sarcomas.  
The veteran did not have a soft tissue sarcoma and the record 
does not indicate that he ever received such a diagnosis.  
This article is of no value in making a decision as to this 
issue.  

Even when a veteran is found to not be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions set forth in 
Combee are applicable in cases involving herbicide exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  Thus, 
although the veteran is not entitled to presumptive service 
connection for basal cell carcinoma, as it is not a disease 
listed at 38 C.F.R. § 3.309(e), the Board has considered this 
claim on a direct basis.

The veteran's discharge physical, performed in September 
1968, is negative for any skin problems or a history of 
cancer.  The earliest available records of diagnosis or 
treatment for basal cell carcinoma are from June 2005, when 
the veteran was diagnosed with basal cell carcinoma.  The 
earliest records of treatment for skin problems are dated 
August 2000, when the veteran was seen for acne.  He was also 
diagnosed with rosacea in June 2002.  Medical records show 
the veteran was regularly treated for these disorders without 
any indication of skin cancer until moles were noted on his 
scalp in June 2005.

As for the clinically diagnosed basal cell carcinoma, such 
evidence is reflective only of one factor in a successful 
claim of service connection.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992) (observing that evidence of the veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the veteran was diagnosed with basal cell 
carcinoma or any sort of skin problems during active service.  
His separation examination is negative for any skin- or 
cancer-related complaints.  There is no evidence of record 
that the veteran was treated for basal cell carcinoma or 
another skin disorder within twelve months of his separation 
from service.  There is no evidence of record to suggest 
basal cell carcinoma existed prior to June 2005.
 
The absence of any diagnosis of basal cell carcinoma on the 
discharge examination and in post-service medical records 
between 1968, when the veteran was discharged from service, 
and 2005, when basal cell carcinoma was diagnosed, 
constitutes negative evidence tending to disprove the 
assertion that the veteran had basal cell carcinoma during 
his service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and 'negative' 
evidence).  The lack of any evidence of symptoms suggestive 
of a basal cell carcinoma until 2006, about thirty-five years 
after service, is evidence which tends to show that basal 
cell carcinoma was not incurred in service. 
 
The only evidence supporting the veteran's claim that basal 
cell carcinoma is related to service are the veteran's own 
statements.  The Board notes that the statements of the 
veteran and his representative to the effect that his basal 
cell carcinoma is causally connected to his active service 
are not probative as there is no evidence in the record that 
he has any medical knowledge or expertise to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the veteran's current basal 
cell carcinoma is in any way linked to any incident of his 
active service, including exposure to herbicides.  There is 
no competent medical opinion of record that provides an 
etiologic link, whether by causation or by aggravation, 
between the veteran's current basal cell carcinoma and his 
active service.  

After consideration of the entire record and the relevant 
law, the Board finds that the veteran's basal cell carcinoma 
is not related to his active service.  While it is apparent 
that the veteran currently has basal cell carcinoma, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of the current basal cell 
carcinoma and service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for basal cell carcinoma.  As such, the 
evidence is insufficient to support a grant of service 
connection for basal cell carcinoma.

ORDER

Service connection for chloracne is granted.

Service connection for basal cell carcinoma is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


